UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7158



PAUL NAGY,

                                                 Plaintiff - Appellant,

          versus


MRS. CLEMENZ; SHEILA MATTINGLY; TERRY
CAMPBELL; STEPHEN M. DEWALT, Warden,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-01-7-5-F)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy appeals the district court’s orders dismissing his

Bivens1 complaint without prejudice for failure to exhaust admin-

istrative remedies2 and denying his motion filed under Fed. R. Civ.

P. 59(e).     The district court properly required exhaustion of

administrative remedies under 42 U.S.C.A. § 1997e(a) (West Supp.

2001).   Because Nagy did not fully exhaust his administrative

remedies, we find no error in the court’s dismissal of the action

without prejudice.   See id.; 28 C.F.R. §§ 542.10 to 542.19 (2001).

Nor did the district court abuse its discretion in denying Nagy’s

Rule 59(e) motion.    See Pacific Ins. Co. v. American Nat’l Fire

Ins. Co., 148 F.3d 396, 402 (4th Cir. 1998) (providing standard).

We therefore affirm the district court’s orders.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED


     1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
     2
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993). However, a dismissal without prejudice
could be final if no amendment to the complaint could cure the
defects in the plaintiff’s case See id. at 1066-67. We find that
the district court’s order is a final, appealable order because the
defect in the complaint—failure to exhaust administrative
remedies—must be cured by something more than an amendment to the
complaint. See id.


                                  2